Citation Nr: 0735509	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-24 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.



FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD.

2.  No objective evidence has been submitted to verify the 
veteran's claimed in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active service. 
 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in December 2003 and March 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording a VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

The veteran contends that he has PTSD as a result of his 
military service in Vietnam.  

Establishing entitlement to for service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke...in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-41 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If the veteran did not serve in combat, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statements 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressor.  Cohen, 10 Vet. App. at 142; 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

The instant case turns on whether the veteran has PTSD which 
is related to a verified service stressor.  The veteran's 
personnel records indicate that the veteran served in DaNang 
Vietnam from January 1970 to December 1970.  Service 
personnel records reveal that the veteran worked as a vehicle 
operator and a broadcaster while stationed in Vietnam.  The 
personnel records also show that the veteran did not receive 
a Combat Action Ribbon, a Purple Heart, or any other 
decoration which indicates combat service.  

The veteran claims that his PTSD was the result of various 
stressors.  In his statements in support of his claim, the 
veteran asserted that he was stationed in DaNang, Vietnam 
from January 1970 to December 1970 during which time his life 
was repeatedly threatened by incoming mortar attacks.  He 
also stated that he occasionally had to take cover in the 
bunks during attacks.  Finally he alleged that he saw fellow 
soldiers injured and killed during the attacks.  

Service personnel records confirm service in Vietnam from 
January to December 1970.  While the veteran is noted to have 
participated in counterinsurgency operations, no specific 
combat service is noted.  In this respect, the term 
counterinsurgency does not per se reflect that the appellant 
personally engaged in combat.  Rather, the term 
"counterinsurgency" pertains to those military, 
paramilitary, political, economic, psychological and civic 
activities taken by a government to defeat a subversive 
insurgency.  In the appellant's own case, while he served in 
Vietnam, he served in such counterinsurgency, noncombat jobs 
as a motor vehicle operator and as a broadcaster with Marine 
Headquarters and Maintenance Squadron 16.  Finally, the 
narrative summary from the veteran's squadron's parent air 
wing does not confirm the attacks on DaNang described by the 
veteran.
 
The service medical records do not contain any complaints, 
findings, or treatment of a psychiatric disorder, to include 
PTSD.  Examinations upon entrance into service, dated March 
1969, and separation, dated January 1973 revealed no 
psychiatric abnormalities.  Likewise, an April 1977 report of 
medical history for Reserve duty indicated no complaints of 
trouble sleeping, depression, or nervous trouble of any sort.

The veteran submitted a psychiatric evaluation by Dr. J.C.L., 
dated July 2004.  The veteran reported that during his time 
in Vietnam he and his company came under enemy fire and that 
he witnessed injuries to and the deaths of some fellow 
soldiers.  The veteran also reported symptoms including 
frequent intrusive thoughts, parasomnias, frequent 
flashbacks, distress at exposure to triggers reminding him of 
past trauma, avoidance, estrangement and detachment from 
others, chronic sleep disturbance, frequent irritability, 
hypervigilance, and exaggerated startle response.  The 
examiner also noted that the veteran endorsed depressive 
symptoms including depressed mood, crying spells, and panic 
symptoms several times a month.  The examiner provided a 
diagnosis of chronic, severe PTSD and assigned a Global 
Assessment of Functioning (GAF) score of 35.

In October 2004, the veteran was afforded a VA evaluation for 
PTSD.  Thereafter, the examiner opined that the diagnostic 
criteria for PTSD were not met and that the veteran was not 
further assessed for his specific stressor.  Rather, 
the examiner diagnosed alcohol abuse and depressive disorder, 
not otherwise specified, and assigned a GAF score of 65.

Where the veteran did not engage in combat, or the claimed 
stressor is noncombat-related, the record must contain 
service records or other credible sources that corroborate 
his testimony as to the occurrence of the claimed stressor.  
See Moreau v. Brown, 9 Vet. App. 389 (1996); aff'd, 124 F.3d 
228 (Fed. Cir. 1997).  Because the Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences, the veteran's claimed stressors must be 
verified.  See Swan v. Brown, 5 Vet. App. 229, 233 (1993) and 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  
 
While the July 2004 psychiatric report reflects a diagnosis 
of PTSD and appears to connect the PTSD to service, this 
determination was based on information which has not been 
corroborated as the veteran has not provided the information 
necessary for the RO to attempt to verify the alleged 
stressor.  In September 2006, the RO sent the veteran a 
letter requesting specific dates of events, as well as 
specific names of fellow soldiers injured or killed in order 
to verify the veteran's stressors and proceed with the 
claim.  The veteran responded in a statement dated September 
2006 that he had no further evidence to submit and did not 
provide any further detail regarding his alleged stressors.  
In December 2006, the RO issued a memorandum finding that 
there was insufficient information to verify the veteran's 
claimed stressors.  
  
In light of the fact that the probative evidence of record 
does not include any evidence of a verified in-service 
stressor which is related to the diagnosis of PTSD, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to service connection for PTSD.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Consequently, the claim must be denied.




ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


